           Case 6:18-cv-06297-MAT Document 28 Filed 06/26/19 Page 1 of 1

Judgment in a Civil Case


                            United States District Court
                        WESTERN DISTRICT OF NEW YORK



Jeanine Jackson                                      JUDGMENT IN A CIVIL CASE
                                                     CASE NUMBER: 18-CV-6297
      v.

Quantem Aviation Services, LLC, Matheson Trucking, Inc., and
Matheson Flight Extenders, Inc.,


☐ Jury Verdict. This action came before the Court for a trial by jury. The issues have
been tried and the jury has rendered its verdict.

☒ Decision by Court. This action came before the Court. The issues have been
heard and a decision has been rendered.

IT IS ORDERED AND ADJUDGED that the case is closed.




Date: June 26, 2019                                  MARY C. LOEWENGUTH
                                                     CLERK OF COURT

                                                     By: Barbara Keenan
                                                         Deputy Clerk
